—Judgments, Supreme Court, Bronx County (John Byrne, J., at pleas; Lawrence Bernstein, J., at sentence), rendered August 17, 1994, *216convicting defendant of conspiracy in the second degree and grand larceny in the third degree, and sentencing him to concurrent terms of 3 to 9 years and 1 to 3 years, respectively, unanimously affirmed.
Since defendant’s challenge to the sufficiency of the indictment is a claim of factual insufficiency, such claim is waived by defendant’s guilty plea (People v Iannone, 45 NY2d 589, 600-601), as well as being unpreserved and without merit.
We perceive no abuse of sentencing discretion. Concur— Nardelli, J. P., Williams, Tom, Wallach and Andrias, JJ.